Guerra & Moore LLP, Carlos
                                                                    Guerra, J. Michael Moore, and
                                                                                David



                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 8, 2014

                                          No. 04-13-00213-CV

                                            Mark A. CANTU,
                                               Appellant

                                                    v.

       GUERRA & MOORE LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                 Appellees

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVQ0001154 D2
                            Honorable Monica Z. Notzon, Judge Presiding


                                             ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice- not participating

       On August 4, 2014, Appellees filed a motion for rehearing. See TEX. R. APP. P. 49.1.
The court requests that Appellant file a response. See id. R. 49.2.
        If Appellant chooses to file a response, he must file it within TWENTY DAYS of the
date of this order.
           It is so ordered on this 8th day of August, 2014.

                                                                    PER CURIAM

ATTESTED TO:___________________________________
                Keith E. Hottle
                Clerk of Court